PER CURIAM.
Upon consideration of appellee’s petition for rehearing, the action requested by appellee is denied.
However, in response to appellants’ memorandum in opposition, the court’s slip opinion under date of November 29, 1979, is modified by adding the following footnote 16.5 on page 18 (symbol indicated after the period in line 4):
16-5 Section 771(6) of the Tariff Act of 1930, added by the Trade Agreements Act of 1979 and conditionally effective January 1, 1980, lists specific items that are deductible in determining the net subsidy. The list does not include “locational” expenses, and the Senate committee report states:
The list is narrowly drawn and is all inclusive. For example, offsets under present law which are permitted for indirect taxes paid but not actually rebated, or for increased costs as a result of locating in an underdeveloped area, are not now permitted as offsets. * * *
S. Rept. No. 96-249, 96th Cong., 1st sess. 86, reprinted in [August 1979] United States Code Cong. & Ad. News No. 6A, 3, 94. The House committee report underscores that the list is all inclusive. H. Rept. No. 96-317, 96th Cong., 1st sess. 74 (1979).